1

2

3

4                                 UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6                                                ***
7    JAVON MIGUEL,                                     Case No. 2:18-cv-02111-RFB-PAL
8                       Petitioner,                                    ORDER
             v.
9
     JERRY HOWELL, et al.,
10
                       Respondents.
11

12          Respondents’ motion for extension of time (ECF No. 6) is GRANTED. Respondents will

13   have until January 18, 2019, to answer or otherwise respond to the petition for writ of habeas

14   corpus in this case.

15          IT IS SO ORDERED.

16
            DATED this 4th day of January, 2019.
17

18
                                                         RICHARD F. BOULWARE, II
19                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


                                                   1
